Case 1:18-cr-00693-RMB Document 147 Filed 12/05/19 Page 1 of 1

 

 
  
  

 

Sn SDNY Hogan Lovells US LLP

De.

New York, NY 10017
T +1212 918 3000
Foti 292 916 SIO
www.hoganlovells.com

Exknsion aranical +9
rmhall4 at ¥!: 30 ym.

 

 

 

 

December 5/201

 

 

 

VIA ECF

 

Honorable Richard M. Berman
United States District Judge

 

ta SO ORDERED:
Southern District of New York Date: 12 S } 4 Kobe A AN. [Sevesanas

United States Courthous

 

500 Pearl Street MEMO ENDORSED oo Rick EAE Serman, US.DE

New York, NY 10007-1312

Re: United States v. Ramses Owens, et al., 18 CR. 693 (RMB)
Dear Judge Berman:

We represent Richard Gaffey in the above-referenced matter. On behalf of both Mr. Gaffey and
his co-defendant, Johan von der Goltz, we are writing to respectfully request a one-week
adjournment of the date on which the joint jury charge and voir dire must be filed. The jury
charge is currently scheduled to be filed on Monday, December 9, 2019. We are therefore
respectfully requesting an adjournment until Monday, December 16, 2019. This is the
defendants’ first request for such an adjournment. We have conferred with the government,
which has consented to this request.

The charges in this case are complex, including allegations of a long-term tax evasion conspiracy
involving a number of complicated legal issues, The jury charge that the defense recently
received from the government was 80 pages long, with nearly 50 separate jury instructions, With
in limine motions also due to be filed on December 9, the defense will need additional time to
review the charge provided by the government and to then confer with the government
conceming the position of the defendants. This adjournment will not impact the schedule for
trial, which is scheduled to begin on January 13, 2020.

Accordingly, the defendants respectfully request that the date on which the jury charge and voir
dire must be submitted is adjourned to December 16, 2019.

Respectfully submitted,

obert B. Oa

Tel: 212 918 3261
robert.buehler@hoganlovells.com

cc: Counsel of Record

Hogan Lovells US LLP is a limited liability partnership registered in ihe District of Columbia. “Hogan Lovells" is an intermational legaf praclice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in; Alicante Amsterdam Salimore Beljing Brussels Geratas Colorado Springs Denver Dubal Dusseldord
Frankfurt Hamburg Hanol Ho Chi Minh Gily Hong Kong Houston Johannesburg Lendon Los Angeles Luxembourg Madiid Mexico Cily Miam} Milan Monterrey
Moscow Munich New York Northem Virginia Paris Perth Philadetohla RlodaJanaiio Rome SanFrandsco SaoPaulo Shanghai Silicon Valley Singspore
Sydnay Tokyo Ulaanbaatar Warsaw Washingion OC Associaled offices: Budapest Jakarla Jeddah Riyadh Zagreb. For more Information sea wew.hoganlovells.com

 
